COMMERCIAL SECURITY AGREEMENT
 
Principal
$55,470.00
Loan Date
03-05-2009
Maturity
03-10-2014
Loan No.
Call/Coll
              452
Account
Officer
086
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "* * *" has been omitted due to text length
limitations.

 
Grantor:
AMERICAN CONSUMERS INC DBA SHOP RITE
55 HANNAH WAY
ROSSVILLE, GA  30741
Lender:
GATEWAY BANK & TRUST
Main
5102 Alabama Hwy
Ringgold, GA  30736
(706) 965-5500
       

 
THIS COMMERCIAL SECURITY AGREEMENT dated March 5, 2009, is made and
executed between AMERICAN CONSUMERS, INC.  DBA SHOP RITE ("Grantor") and GATEWAY
BANK & TRUST ("Lender").


GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.


COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:


UCC FILING ON ALL BUSINESS ASSETS, INCLUDED BUT NOT LIMITED TO:  ACCOUNTS, A/R,
CASH FLOW, INVENTORY, FURNITURE, FIXTURES, EQUIPMENT, MACHINERY, COMPUTERS,
REGISTERS, LEASEHOLD IMPROVEMENTS


In addition, the word "Collateral" also includes all the following, whether
now owned or hereafter acquired, whether now existing or hereafter arising,
and wherever located:


(A) All accessions, attachments, accessories, replacements of and additions to any
of the collateral described herein, whether added now or later.


(B) All products and produce of any of the property described in
this Collateral section.


(C) All accounts, general intangibles, instruments, rents, monies, payments, and all
other rights, arising out of a sale, lease, consignment or other disposition of
any of the property described in this Collateral section.


(D) All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section, and sums due from a third party who has damaged
or destroyed the Collateral or from that party's insurer, whether due
to judgment, settlement or other process.


(E) All records and data relating to any of the property described
in this Collateral section, whether in the form of a writing,
photograph, microfilm, microfiche, or electronic media, together with all of
Grantor's right, title, and interest in and to all computer software required
to utilize, create, maintain, and process any such records or data
on electronic media.


CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures
all obligations, debts and liabilities, plus interest thereon, of Grantor to
Lender, or any one or more of them, as well as all claims by Lender against
Grantor or any one or more of them, whether now existing or hereafter arising,
whether related or unrelated to the purpose of the Note, whether voluntary or
otherwise, whether due or not due, direct or indirect, determined or
undetermined,
absolute or contingent, liquidated or unliquidated, whether Grantor may be
liable individually or jointly with others, whether obligated as guarantor,
surety, accommodation party or otherwise, and whether recovery upon such amounts
may be or hereafter may become barred by any statute of limitations, and whether
the obligation to repay such amounts may be or hereafter may become
otherwise unenforceable.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all
 
 

--------------------------------------------------------------------------------


 
 
 such accounts to allow Lender to protect Lender's charge and setoff rights
provided in this paragraph.


GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE
COLLATERAL. With respect to the Collateral, Grantor represents and promises to
Lender that:


Perfection of Security
Interest. Grantor agrees to take whatever actions are requested by Lender to
perfect and continue Lender's security interest in the Collateral.  Upon request
of Lender, Grantor will deliver
to Lender any and all of the documents evidencing or constituting
the Collateral, and Grantor will note Lender's interest upon any and
all chattel paper and instruments if not delivered to Lender for possession
by Lender.  This is a continuing Security Agreement and will continue in effect
even though all or any part of the Indebtedness is paid in full and even though
for a period of time Grantor may not be indebted to Lender.


Notices to Lender. Grantor will promptly notify Lender in writing
at Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any (1) change in Grantor's name; (2) change in
Grantor's assumed business name(s); (3) change in the
management of the Corporation Grantor; (4) change in the authorized signer(s);
(5) change in Grantor's principal office address; (6) change in Grantor's
state of organization; (7) conversion of Grantor to a new or different type
of business entity; or (8) change in any other aspect of Grantor that
directly or indirectly relates to any agreements between Grantor and
Lender.  No change in Grantor's name or state of organization will take effect
until after Lender has received notice.


No Violation. The execution and delivery of this Agreement will
not violate any law or agreement governing Grantor or to which Grantor is
a party, and its certificate or articles of incorporation and bylaws do
not prohibit any term or condition of this Agreement.


Enforceability of Collateral. To the extent the Collateral consists of accounts,
chattel paper, or general intangibles, as defined by the Uniform Commercial
Code, the Collateral is enforceable in accordance with its terms, is genuine,
and fully complies with all applicable laws and regulations concerning form,
content and manner of preparation and execution, and all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral. There shall be no setoffs
or counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the
Collateral except those disclosed to Lender in writing.


Location of the Collateral. Except in the ordinary course of
Grantor's business, Grantor agrees to keep the Collateral at Grantor's address
shown above or at such other locations as are acceptable to Lender.  Upon
Lender's request, Grantor will deliver to Lender in form satisfactory to Lender
a schedule of real properties and Collateral locations relating to
Grantor's operations, including without limitation the following: (1) all
real property Grantor owns or is purchasing; (2) all real property Grantor
is renting or leasing; (3) all storage facilities Grantor owns, rents,
leases, or uses; and (4) all other properties where Collateral is or may
be located.


Removal of the Collateral. Except in the ordinary course of
Grantor's business, Grantor shall not remove the Collateral from its
existing location without Lender's prior written consent.  Grantor shall,
whenever requested, advise Lender of the exact location of the Collateral.


Transactions Involving Collateral. Except for inventory sold or
accounts collected in the ordinary course of Grantor's business, or as
otherwise provided for in this Agreement, Grantor shall not sell, offer to sell,
or otherwise transfer or dispose of the Collateral.  Grantor shall not
pledge, mortgage, encumber or otherwise permit the Collateral to be subject to
any lien, security interest, encumbrance, or charge, other than the
security interest provided for in this Agreement, without the prior written
consent of Lender.  This includes security interests even if junior in right to
the security interests granted under this Agreement.  Unless waived by
Lender, all proceeds from any disposition of the Collateral (for whatever
reason) shall be held in trust for Lender and shall not be commingled with
any other funds; provided however, this requirement shall not
constitute consent by Lender to any sale or other disposition.  Upon receipt,
Grantor shall immediately deliver any such proceeds to Lender.


Title. Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement. No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented. Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.


Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair
and condition at all times while this Agreement remains in
effect.  Grantor further agrees to pay when due all claims for work done   <PAGE>

 
 

--------------------------------------------------------------------------------

 



COMMERCIAL SECURITY AGREEMENT
(Continued)
Page 2





on, or services rendered or material furnished in connection with the Collateral
so that no lien or encumbrance may ever attach to or be filed against the
Collateral.


Inspection of Collateral.  Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.


Taxes, Assessments and Liens.  Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized in Lender's sole opinion.  If the Collateral
is subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, attorneys' fees or other charges
that could accrue as a result of foreclosure or sale of the Collateral.  In any
contest Grantor shall defend itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral.  Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings.  Grantor further agrees to furnish Lender with evidence that such
taxes, assessments, and governmental and other charges have been paid in full
and in a timely manner.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized.


Compliance with Governmental Requirements.  Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity.  Grantor may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender's interest in
the Collateral, in Lender's opinion, is not jeopardized.


Hazardous Substances.  Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance.  The representations and warranties
contained herein are based on Grantor's due diligence in investigating the
Collateral for Hazardous Substances.  Grantor hereby (1) releases and waives any
future claims against Lender for indemnity or contribution in the event Grantor
becomes liable for cleanup or other costs under any Environmental Laws, and (2)
agrees to indemnify, defend, and hold harmless Lender against any and all claims
and losses resulting from a breach of this provision of this Agreement.  This
obligation to indemnify and defend shall survive the payment of the Indebtedness
and the satisfaction of this Agreement.


Maintenance of Casualty Insurance.  Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to
Lender.  Grantor, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least thirty (30) days' prior written notice to Lender and not
including any disclaimer of the insurer's liability for failure to give such a
notice.  Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Grantor or any other person.  In connection with all policies
covering assets in which Lender holds or is offered a security interest, Grantor
will provide Lender with such loss payable or other endorsements as Lender may
require.  If Grantor at any time fails to obtain or maintain any insurance as
required under this Agreement, Lender may (but shall not be obligated to) obtain
such insurance as Lender deems appropriate, including if Lender so chooses
"single interest insurance," which will cover only Lender's interest in the
Collateral.


Application of Insurance Proceeds.  Grantor shall promptly notify Lender of any
loss or damage to the Collateral, whether or not such casualty or loss is
covered by insurance.  Lender may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty.  All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral.  If Lender consents to repair or replacement of the damaged
or destroyed Collateral, Lender shall, upon satisfactory proof of expenditure,
pay or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration.  If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness, and shall pay the balance to Grantor.  Any proceeds which
have not
 
 

--------------------------------------------------------------------------------


 
been disbursed within six (6) months after their receipt and which Grantor has
not committed to the repair or restoration of the Collateral shall be used to
prepay the Indebtedness.


Insurance Reserves.  Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid.  If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantor shall upon demand pay any
deficiency to Lender.  The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due.  Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor.  The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.


Insurance Reports.  Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following: (1) the name of the insurer; (2)
the risks insured; (3) the amount of the policy; (4) the property insured; (5)
the then current value on the basis of which insurance has been obtained and the
manner of determining that value; and (6) the expiration date of the policy.  In
addition, Grantor shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral.


Financing Statements.  Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest.  At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property.  Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs.  Grantor
irrevocably appoints Lender to execute documents necessary to transfer title if
there is a default.  Lender may file a copy of this Agreement as a financing
statement.  If Grantor changes Grantor's name or address, or the name or address
of any person granting a security interest under this Agreement changes, Grantor
will promptly notify the Lender of such change.


GRANTOR'S RIGHT TO POSSESSION. Until default, Grantor may have possession of
the tangible personal property and beneficial use of all the Collateral and may
use it in any lawful manner not inconsistent with this Agreement or the
Related Documents, provided that Grantor's right to possession and beneficial
use shall not apply to any Collateral where possession of the Collateral by
Lender is required by law to perfect Lender's security interest in such
Collateral.  If Lender at any time has possession of any Collateral, whether
before or after an Event of Default, Lender shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral if Lender
takes such action for that purpose as Grantor shall request or as Lender, in
Lender's sole discretion, shall deem appropriate under the circumstances, but
failure to honor any request by Grantor shall not of itself be deemed to be a
failure to exercise reasonable care.  Lender shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
nor to protect, preserve
or maintain any security interest given to secure the Indebtedness.


LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender's option, will (A) be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.


DEFAULT. Each of the following shall constitute an Event of Default under
this Agreement:


Payment Default. Grantor fails to make any payment when due under
the Indebtedness.


Other Defaults. Grantor fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or
in any of the Related Documents or to comply with or to perform any
term, obligation, covenant or condition contained in any other agreement
between Lender and Grantor.


<PAGE>

--------------------------------------------------------------------------------





COMMERCIAL SECURITY AGREEMENT
(Continued)
Page 3





Default in Favor of Third Parties. Any guarantor or Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor’s or Grantor's property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.

 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 
Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 
Insolvency. The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Grantor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.


Events Affecting Guarantor. Any of the preceding events occurs
with respect to any Guarantor of any of the Indebtedness or Guarantor dies
or becomes incompetent or revokes or disputes the validity of, or
liability under, any Guaranty of the Indebtedness.


Adverse
Change. A material adverse change occurs in Grantor's financial condition, or Lender believes the prospect of payment or performance of the Indebtedness is impaired.


Insecurity. Lender in good faith believes itself insecure.


RIGHTS AND REMEDIES ON DEFAULT. f an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Georgia Uniform Commercial Code. In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

 
Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Grantor would be required to pay, immediately due
and payable, without notice of any kind to Grantor.


Assemble Collateral. Lender may require Grantor to deliver to Lender all
or any portion of the Collateral and any and all certificates of title
and other documents relating to the Collateral.  Lender may require Grantor
to assemble the Collateral and make it available to Lender at a place to
be designated by Lender.  Lender also shall have full power to enter upon
the property of Grantor to take possession of and remove the Collateral.  If
the Collateral contains other goods not covered by this Agreement at the
time of repossession, Grantor agrees Lender may take such other goods,
provided that Lender makes reasonable efforts to return them to Grantor
after repossession.


Sell the Collateral. Lender shall have full power to sell, lease,
transfer, or otherwise deal with the Collateral or proceeds thereof in Lender's
own name or that of Grantor.  Lender may sell the Collateral at public
auction or private sale.  Unless the Collateral threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Lender
will give Grantor, and other persons as required by law, reasonable notice
of the time and place of any public sale, or the time after which any
private sale or any other disposition of the Collateral is to be made.  However,
no notice need be provided to any person who, after Event of Default
occurs, enters into and authenticates an agreement waiving that person's right
to notification of sale.  The requirements of reasonable notice shall be met
if such notice is given at least ten (10) days before the time of the sale
or disposition.  All expenses relating to the disposition of the
Collateral, including without limitation the expenses of retaking, holding,
insuring, preparing for sale and selling the Collateral, shall become a part of
the Indebtedness
 
 

--------------------------------------------------------------------------------


 
 
 secured by this Agreement and shall be payable on demand,
with interest at the Note rate from date of expenditure until repaid.


Appoint Receiver. Lender shall have the right to have a receiver
appointed to take possession of all or any part of the Collateral, with the
power to protect and preserve the Collateral, to operate the Collateral
preceding foreclosure or sale, and to collect the Rents from the Collateral and
apply the proceeds, over and above the cost of the receivership, against
the Indebtedness.  The receiver may serve without bond if permitted by
law. Lender's right to the appointment of a receiver shall exist whether or
not the apparent value of the Collateral exceeds the Indebtedness by
a substantial amount.  Employment by Lender shall not disqualify a person
from serving as a receiver.


Collect Revenues, Apply Accounts. Lender, either itself or through
a receiver, may collect the payments, rents, income, and revenues from
the Collateral.  Lender may at any time in Lender's discretion transfer
any Collateral into Lender's own name or that of Lender's nominee and
receive the payments, rents, income, and revenues therefrom and hold the same
as security for the Indebtedness or apply it to payment of the Indebtedness
in such order of preference as Lender may determine.  Insofar as the
Collateral consists of accounts, general intangibles, insurance policies,
instruments, chattel paper, choses in action, or similar property, Lender may
demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose,
or realize on the Collateral as Lender may determine, whether or not Indebtedness or
Collateral is then due.  For these purposes, Lender may, on behalf of and in the
name of Grantor, receive, open and dispose of mail addressed to Grantor; change
any address to which mail and payments are
to be sent; and endorse notes, checks, drafts, money orders, documents of title,
instruments and items pertaining to payment, shipment, or storage of any
Collateral.  To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.


Obtain Deficiency. If Lender chooses to sell any or all of the
Collateral, Lender may obtain a judgment against Grantor for any deficiency
remaining on the Indebtedness due to Lender after application of all amounts
received from the exercise of the rights provided in this Agreement.  Grantor
shall be liable for a deficiency even if the transaction described in
this subsection is a sale of accounts or chattel paper.


Other Rights and Remedies. Lender shall have all the rights and remedies
of a secured creditor under the provisions of the Uniform Commercial Code,
as may be amended from time to time.  In addition, Lender shall have and
may exercise any or all other rights and remedies it may have available at
law, in equity, or otherwise.


Election of Remedies. Except as may be prohibited by applicable law, all
of Lender's rights and remedies, whether evidenced by this Agreement,
the Related Documents, or by any other writing, shall be cumulative and may
be exercised singularly or concurrently.  Election by Lender to pursue
any remedy shall not exclude pursuit of any other remedy, and an election
to make expenditures or to take action to perform an obligation of
Grantor under this Agreement, after Grantor's failure to perform, shall not
affect Lender's right to declare a default and exercise its remedies.


MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part
of this Agreement:


Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement.  No alteration of or amendment to
this Agreement shall be effective unless given in writing and signed by
the party or parties sought to be charged or bound by the alteration
or amendment.


Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.

 
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Georgia without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Georgia.

 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of
 
<PAGE>


COMMERCIAL SECURITY AGREEMENT
(Continued)
Page 4





any of Lender's rights or of any of Grantor's obligations as to any future
transactions.  Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance
shall not constitute continuing consent to subsequent instances where such
consent is required and in all cases such consent may be granted or withheld in
the sole discretion of Lender.


Notices. Any notice required to be given under this Agreement shall
be given in writing, and shall be effective when actually delivered,
when actually received by telefacsimile (unless otherwise required by law),
when deposited with a nationally recognized overnight courier, or, if
mailed, when deposited in the United States mail, as first class, certified
or registered mail postage prepaid, directed to the addresses shown near
the beginning of this Agreement.  Any party may change its address for
notices under this Agreement by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party's
address. For notice purposes, Grantor agrees to keep Lender informed at all
times of Grantor's current address.  Unless otherwise provided or required by
law, if there is more than one Grantor, any notice given by Lender to any
Grantor is deemed to be notice given to all Grantors.


Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties. Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement. Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.

 
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 
Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor's successors with reference to this Agreement
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Agreement or liability under the
Indebtedness.

 
Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.


Time is of the Essence. Time is of the essence in the performance of
this Agreement.


DEFINITIONS. The following capitalized words and terms shall have the
following meanings when used in this Agreement.  Unless specifically stated to
the contrary, all references to dollar amounts shall mean amounts in lawful
money of the United States of America.  Words and terms used in the singular
shall include the plural, and the plural shall include the singular, as the
context may require.  Words and terms not otherwise defined in this Agreement
shall have the meanings attributed to such terms in the Uniform Commercial Code:


Agreement. The word "Agreement" means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time.

 
Borrower. The word "Borrower" means AMERICAN CONSUMERS, INC. DBA SHOP RITE and
includes all co-signers and co-makers signing the Note and all their successors
and assigns.

 
Collateral. The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

 
Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".
 
 

--------------------------------------------------------------------------------



 
Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

 
Grantor. The word "Grantor" means AMERICAN CONSUMERS, INC. DBA SHOP RITE.

 
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

 
Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents. Specifically,
without limitation, Indebtedness includes all amounts that may be indirectly
secured by the Cross-Collateralization provision of this Agreement.

 
Lender. The word "Lender" means GATEWAY BANK & TRUST, its successors and
assigns.

 
Note. The word "Note" means the Note executed by AMERICAN CONSUMERS, INC. DBA
SHOP RITE in the principal amount of $55,470.00 dated March 5, 2009, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.

 
Property. The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.

 
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.


GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED MARCH 5, 2009.


THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.


GRANTOR:



  AMERICAN CONSUMERS INC DBA SHOP RITE                     By:
/s/ Michael A. Richardson
(Seal) By:
/s/ Paul R. Cook
(Seal)  
MICHAEL A. RICHARDSON, President of
   
PAUL R. COOK, Chief Financial Officer of
   
AMERICAN CONSUMERS INC DBA SHOP RITE
   
AMERICAN CONSUMERS INC DBA SHOP RITE
 


 



 
 

--------------------------------------------------------------------------------

 
